MEMORANDUM **
Scott David Benscoter, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action against prison officials who confined him in a segregated housing unit (“SHU”) following a disciplinary hearing. Benscoter alleged that the length of confinement was excessive and disproportionate to the crime committed and that his due process rights were thereby violated.
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we may affirm on any grounds supported by the record, Cigna Prop. & Cas. Ins. Co. v. Polaris Pictures Corp., 159 F.3d 412, 418 (9th Cir.1998).
The district court erred in dismissing Benscoter’s action under Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997). See Ramirez v. Galaza, 334 F.3d 850, 858 (9th Cir.2003) (“fa*164vorable termination rule does not apply to § 1983 suits challenging a disciplinary hearing or administrative sanction that does not affect the overall length of the prisoner’s confinement”). We nevertheless affirm the dismissal for failure to state a claim because Benscoter’s 10-month SHU sentence^ did not deprive him of a state-created liberty interest in some “unexpected manner,” nor was the hardship suffered sufficiently significant or atypical in relation to the ordinary incidents of prison life to state a claim under § 1983. See Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
Benscoter’s remaining contentions lack merit. AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.